UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6289


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

VICTOR WILLIAM HARGRAVE,

                      Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. James A. Beaty, Jr.,
Chief District Judge. (4:95-cr-00186-JAB-1)


Submitted:   May 26, 2011                      Decided:   June 1, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor William Hargrave, Appellant Pro Se. L. Patrick Auld,
Robert Michael Hamilton, Angela Hewlett Miller, Assistant United
States Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Victor William Hargrave appeals the district court’s

order denying his 18 U.S.C. § 3582 (2006) motion for reduction

of sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.         United         States    v.      Hargrave,      No.

4:95-cr-00186-JAB-1 (M.D.N.C. Feb. 11, 2011).                 We dispense with

oral   argument    because     the    facts   and    legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2